NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT

DANNY A. HOGAN,                      )
                                     )
             Appellant,              )
                                     )
v.                                   )    Case No. 2D17-1743
                                     )
DEUTSCHE BANK NATIONAL               )
TRUST COMPANY, as trustee,           )
in trust for THE REGISTERED          )
HOLDERS OF MORGAN STANLEY            )
ABS CAPITAL I TRUST 2004-NC2,        )
MORTGAGE PASS-THROUGH                )
CERTIFICATES, SERIES 2004-NC2;       )
THE LITTLE MERMAID                   )
CONDOMINIUM ASSOCIATION              )
INC.; and UNKNOWN SPOUSE OF          )
DANNY A. HOGAN,                      )
                                     )
             Appellees.              )
                                     )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for
Collier County; Christine Greider,
Judge.

James R. Ackley of Law Offices of
James R. Ackley, P.A., West Palm
Beach, for Appellant.

Joseph T. Kohn and Benjamin B.
Brown of Quarles & Brady LLP,
Naples, for Appellee Deutsche Bank
National Trust Company.
No appearance for remaining
Appellees.


PER CURIAM.

            Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-